      Case 2:20-cv-00800-TLN-AC Document 11 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY DRIVER, JR.,                                    No. 2:20-cv-0800 TLN AC P
12                          ,
13              v.                                          ORDER
14    J. GARRY,
15                          Defendant.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On July 13, 2020, plaintiff filed a motion to file

20   his documents electronically. ECF No. 10. For the reason stated below, the motion will be

21   denied.

22             Although the Eastern District of California is an electronic management/filing district,

23   unrepresented persons are required to file and serve paper documents unless the assigned District

24   Judge or Magistrate Judge grants leave to utilize electronic filing. L.R. 133(a), (b)(2). A pro se

25   party may bring a request to use electronic filing as a written motion setting out an explanation of

26   reasons for the requested exception. L.R. 133(b)(3). A motion to e-file must make clear whether

27   a plaintiff is familiar with the requirements applicable to electronic filing in this court, and

28   whether a plaintiff has access to the hardware and software needed for electronic filing. Once a
                                                            1
         Case 2:20-cv-00800-TLN-AC Document 11 Filed 07/29/20 Page 2 of 2

 1   plaintiff is approved to file documents electronically, he will no longer receive any documents by
 2   mail, and the court will not accept paper documents from him, meaning he can no longer mail in
 3   any filings.
 4            Plaintiff’s motion does not provide an explanation of reasons why plaintiff should be
 5   excepted from the paper filing requirement for pro se litigants. See ECF No. 10; see also L.R.
 6   133(b)(3) (explanation requirement). Furthermore, plaintiff does not indicate that he has regular
 7   access to all the resources needed to electronically file, view, and retrieve case documents
 8   successfully.1 See ECF No. 10. Such resources are not generally available to incarcerated
 9   litigants. Although this court does have a pilot program through which inmates may commence
10   actions by electronic submission of a complaint through a process provided by the prison, that
11   project does not currently extend to the ongoing electronic filing of documents.
12            Accordingly, IT IS HEREBY ORDERED that ’s motion to file his documents
13   electronically in this action (ECF No. 10) is DENIED.
14   DATED: July 28, 2020
15

16

17

18

19

20

21

22

23

24

25

26
     1
27     The CM/ECF User Manual, which lists all items needed to file electronically, is available on
     the court’s website at:
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                   2
